Exhibit 99.2 CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE YEAR ENDED DECEMBER 31, 2012 SILVERCREST MINES INC. Table of Contents Page Independent Auditors’ Report 2 Consolidated Statements of Financial Position 3 Consolidated Statements of Operations and Comprehensive Earnings 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Changes in Shareholders’ Equity (Deficiency) 6 Notes to the Consolidated Financial Statements 7-30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of SilverCrest Mines Inc. We have audited the accompanying consolidated financial statements of SilverCrest Mines Inc., which comprise the consolidated statements of financial position as at December 31, 2012 and December 31, 2011 and the consolidated statements of operations and comprehensive earnings, cash flows and changes in shareholders’ equity (deficiency) for the years then ended, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of SilverCrest Mines Inc. as at December 31, 2012 and December 31, 2011 and its financial performance and its cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants March 12, 2013 SILVERCREST MINES INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in United States Dollars) AS AT December 31, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Designated cash (note 10) - Short term investments Amounts receivable Prepaid expenses Inventory (note 5) Total Current Assets Non-Current Assets Value added taxes receivable Property, plant and equipment (note 6) Exploration and evaluation assets (note 7) Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Income taxes payable - Derivative instruments (note 10) - Deferred revenue (note 8) Total Current Liabilities Non-Current Liabilities Asset retirement obligations (note 9) Deferred revenue (note 8) Deferred tax liability (note 20) Derivative instruments (note 10) - Total Non-Current Liabilities Total Liabilities Shareholders’ Equity Capital stock (note 11) Reserves (note 11) Accumulated other comprehensive loss ) ) Deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Nature and continuance of operations (note 1) Commitments (note 18) Subsequent events (note 18, 22) Approved by the Board and authorized for issue on March 12, 2013. “J. Scott Drever” Director “Barney Magnusson” Director The accompanying notes are an integral part of these consolidated financial statements. 3 SILVERCREST MINES INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE EARNINGS (Expressed in United States Dollars) Years Ended December 31, Revenues (note 12) $ $ Cost of sales (note 13) ) ) Depletion, depreciation and accretion ) ) Mine operating earnings Income (expenses) General and administrative expenses (note 14, 16) ) ) Share-based compensation (note 11) ) ) Foreign exchange gain Interest income Finance costs - ) Loss on derivative instruments (note 10) Earnings before taxes Taxes Current income tax expense (note 20) ) ) Deferred tax expense (note 20) ) ) Net earnings Other comprehensive earnings (loss) Foreign exchange gain (loss) on translation to US Dollars ) Comprehensive earnings for the year $ $ Earnings per common share (note 15) Basic $ $ Diluted $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 SILVERCREST MINES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in United States Dollars) Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings for the year $ $ Items not affecting cash: Depletion, depreciation and accretion Interest income ) ) Share-based compensation Finance costs - Unrealized foreign exchange loss Loss on derivatives (note 10) Derivative revenue recorded (note 12) ) ) Deferred revenue (note 8) ) ) Current income tax expense Deferred tax expense Cash flows before changes in working capital items Amounts receivable ) ) Taxes receivable ) ) Prepaid expenses ) ) Inventory ) ) Accounts payable and accrued liabilities ) Cash flows before income taxes Income taxes paid ) - Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Capital stock issued Capital stock issuance costs ) ) European gold call option settlement (note 10) - ) Hedge facility settlement (note 10) ) - Warrants exercised Stock options exercised Long term debt - repayment - ) Interest paid - ) Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment ) ) Sales of silver and gold capitalized (note 6) - Short term investments redemption - Short term investments purchased ) ) Exploration and evaluation ) ) Interest received Net cash used in investing activities ) ) Impact of exchange rate changes on cash and cash equivalents ) Change in cash and cash equivalents, during the year CASH AND CASH EQUIVALENTS, beginning of the year CASH AND CASH EQUIVALENTS, end of the year $ $ Cash and cash equivalents is represented by: Cash $ $ Cash equivalents Designated cash - $ $ Supplemental disclosure with respect to cash flows (note 17) The accompanying notes are an integral part of these consolidated financial statements 5 SILVERCREST MINES INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIENCY) (Expressed in United States Dollars) Capital Stock Reserves Accumulated Deficit Total Number Amount Share-Based Other Payments Comprehensive Loss Balance at December 31, 2010 $ $ $ ) $ ) $ ) Warrants exercised ) - - Fair value of agent warrants - ) - - - Stock options exercised ) - - Issuance of capital stock - - - Share issue costs - ) - - - ) Share-based compensation - Net earnings for the year - Currency translation adjustment - - - ) - ) Balance at December 31, 2011 ) ) Warrants exercised ) - - Stock options exercised ) - - Issuance of capital stock - - - Share issue costs - ) - - - ) Share-based compensation - Net earnings for the year - Currency translation adjustment - Balance at December 31, 2012 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 6 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 1.NATURE AND CONTINUANCE OF OPERATIONS SilverCrest Mines Inc. (“SilverCrest” or the “Company”) is incorporated under the jurisdiction of the Province of British Columbia, Canada pursuant to the British Columbia Business Corporations Act.The Company is engaged in mining at the Santa Elena Mine in Mexico and is involved in related activities including acquisition, exploration, development, extraction, processing and reclamation. The head office and principal address of the Company is 570 Granville Street, Suite 501, Vancouver, BC, Canada, V6C 3P1. The address of the Company’s registered and records office is 19th Floor, 885 West Georgia Street, Vancouver, BC, Canada, V6C 3E8. SilverCrest is a public company which is listed on the TSX Venture Exchange (under the symbol SVL) and the NYSE MKT (under the symbol SVLC). The Company is engaged in mining operations at the Santa Elena Mine in Mexico and is involved in related activities including acquisition, exploration, and development of mineral properties, the extraction and processing of economic minerals, and reclamation of impacted lands. The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, successful permitting, the ability of the Company to obtain necessary financing to complete exploration and development of those resources and upon future profitable production. Furthermore, the acquisition of title to mineral properties is a complicated and uncertain process in some jurisdictions, and while the Company has taken steps in accordance with normal industry standards to verify its title to the mineral properties in which it has an interest, there can be no assurance that such title will ultimately be secured. The carrying amounts of mineral properties are based on costs incurred to date, and do not necessarily represent present or future values. Commercial production at the Santa Elena Mine commenced on April 1, 2011. The Company in fiscal 2012 generated net cash flow from operations of $29,084,707 and received $34,521,563 from an equity financing (note 11) to assure continuation of the Company’s operations and development programs for the next fiscal year. YEARS ENDED DECEMBER 31, Working Capital $ $ Deficit $ ) $ ) 2. SIGNIFICANT ACCOUNTING POLICIES Statement of Compliance These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) under the historical cost convention, as modified by revaluation of derivative contracts and certain financial assets. The accounting policies set out below have been applied consistently to all periods presented in these consolidated financial statements and are based on IFRS in effect as at March 12, 2013, the date the Board of Directors approved these consolidated financial statements for issue. Basis of Preparation These consolidated financial statements include the accounts of SilverCrest and its wholly-owned subsidiaries NorCrest Silver Inc., and SVL Minerals Ltd. (both incorporated under the laws of Canada), and Nusantara de Mexico S.A. de C.V., Santa Elena Oro y Plata S.A. de C.V., Minera de Cerro Santo S.A. de C.V., Magellan Exploracion S.A. de C.V. and SilverCrest de Mexico S.A. de C.V. (all incorporated under the laws of Mexico).All intercompany balances, transactions, income and expenses, and profits or losses have been eliminated on consolidation. SilverCrest consolidates subsidiaries where the Company has the ability to exercise control. Control is achieved when the Company has the power to govern the financial and operating policies of the entity. Control is normally achieved through ownership, directly or indirectly, of more than 50 percent of the voting power. Control can also be achieved through power over more than half of the voting rights by virtue of an agreement with other investors or through the exercise of de facto control. 7 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Company Ownership% Place of Incorporation Principal Activity NorCrest Silver Inc. % Canada Holding Company SVL Minerals Ltd. % Canada Holding Company Nusantara de MexicoS.A. de C.V. % Mexico Santa Elena Mine and Mineral Development Santa Elena Oro Y Plata S.A. de C.V. % Mexico Service Company Minera de Cerro Santo S.A. de C.V. % Mexico Service Company Magellan Exploracion S.A. de C.V. % Mexico Service Company SilverCrest de Mexico S.A. de C.V. % Mexico Exploration and Evaluation Use of Judgments and Estimates The preparation of these consolidated financial statements in accordance with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts and the valuation of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenditures during the year. These judgments and estimates are continuously evaluated and are based on management’s experience and knowledge of the relevant facts and circumstances. Actual results may differ from the amounts included in the consolidated financial statements. Information about such judgments and estimates are contained in the accounting policies and/or the notes to these consolidated financial statements. The key areas where judgments, estimates and assumptions have been made are summarized as follows: · Estimates of the quantities of proven and probable reserves and the portion of resources considered to be probable of economic extraction, which are used in: the calculation of depletion expense; the capitalization of production phase stripping costs; and, forecasting the timing of the payments related to the asset retirement obligations. SilverCrest estimates ore reserves and mineral resources based on information compiled by qualified persons as defined in accordance with the Canadian Securities Administrators’ National Instrument 43-101 Standards of Disclosure for Mineral Projects requirements; · Estimates of ounces of gold/silver ore in stockpiles and on leach pads that are based on the number of tonnes added, the gold/silver contained therein and the metallurgical recovery rate; · The determination of the date on which a mine commences commercial production, since capitalization of certain costs and revenues ceases upon commencing commercial production; · The determination that costs related to exploration drilling, evaluation studies and other development work that have been capitalized have probable future benefit and are economically recoverable; · The estimated useful lives of property, plant and equipment, and the measurement of depreciation expense; · The estimated fair values of cash generating units for non-current asset impairment tests; · Recognition of provisions for asset retirement obligations, including the estimation of the rehabilitation costs, timing of expenditures, the impact of changes in discount rates, and changes in environmental and regulatory requirements; · The determination of the Company’s functional currencies; · The estimation of the tax basis of assets and liabilities and related deferred income tax assets and liabilities, the measurement of income tax expense, and indirect taxes; · The determination of the fair value of derivative instruments, agent warrants in capital stock, and inputs used in accounting for share-based compensation; and · The recoverability of amounts receivable and value added taxes receivable. 8 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Cash, cash equivalents and short term investments Cash and cash equivalents consist of cash on hand and highly liquid investments with maturities of three months or less that are readily convertible to known amounts of cash and which are subject to an insignificant risk of change in value. Short term investments comprise highly liquid United States dollar denominated term deposits or Canadian dollar denominated guaranteed investment certificates with terms to maturity of greater than ninety days but no more than one year.Short term investments are carried at the lower of cost or recoverable amount. Amounts receivable Amounts receivable are recorded at face value less any provisions for uncollectable amounts considered necessary. Value added taxes receivable Value added taxes receivable are comprised of taxes in Mexico that the Company has paid and due to be refunded or deducted from income taxes payable (note 20). Due to the lengthy collection process, the asset has been classified as non-current.The Company believes the balance is fully recoverable and has not provided an allowance. Inventories The Company produces two minerals, silver and gold. Inventories consist of silver and gold in process, finished goods and supplies. These inventories are valued at the lower of cost and net realizable value after consideration of additional processing, refining and transportation costs. For all silver and gold inventories, net realizable value is calculated as with reference to relevant metal prices and estimated costs to complete production into a saleable form. (i) Silver and gold in process inventory The recovery of silver and gold is achieved through a heap leaching process. Costs are added to ore on leach pads based on current mining and processing costs, including applicable overhead, and depreciation relating to mining operations. Costs are removed from ore on leach pads as ounces are recovered, based on the lower of cost per ounce of silver and gold and net realizable value. (ii) Finished goods inventory Finished goods inventory consists of silver and gold dore bars, and is valued at the lower of cost and net realizable value. (iii) Supplies inventory Supplies inventory consists of materials and supplies used in operations such as fuel, explosives, reagents and spare parts. These are valued at the lower of weighted average cost and net realizable value. The Company records provisions to reduce inventory to net realizable value to reflect changes in economic factors that impact inventory value and to reflect present intentions for the use of slow moving and obsolete supplies inventory. Provisions are reversed to reflect subsequent recoveries in net realizable value where the inventory is still on hand. Property, plant and equipment Property, plant and equipment (“PPE”) is stated at cost less accumulated depreciation, depletion and accumulated impairment losses. The cost of an item of PPE consists of the purchase price, any costs directly attributable to bringing the asset to the location and condition necessary for its intended use and an initial estimate of the costs of dismantling and removing the item and restoring the site on which it is located. Depreciation and depletion is provided using the straight line method or unit of production over the following terms: Property, plant and equipment 8 years Vehicles 4 years Computer equipment and furniture 3-5 years Computer software 1 year Mining assets Unit of production An item of PPE is derecognized upon disposal, when held for sale, or when no future economic benefits are expected to arise from the continued use of the asset. Any gain or loss arising on disposal of the asset, determined as the difference between the net disposal proceeds and the carrying amount of the asset, is recognized in profit or loss. 9 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Impairment The Company conducts an annual assessment of the residual balances, useful lives and depreciation and depletion methods being used for PPE and any impairment arising from the assessment is recognized in profit or loss. An impairment loss is reversed if there is an indication that there has been a change in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation, if no impairment loss had been recognized. Commercial and pre-commercial production Commercial production is deemed to have commenced when management determines that the operational commissioning of major mine and plant components is complete, operating results are being achieved consistently for a period of time, and that there are indicators that these operating results will continue. The Company determines commencement of commercial production based on the following factors, which indicate that planned principal operations have commenced. · a significant portion of plant/mill capacity is achieved; · all facilities are operating at a steady state of production; and · a pre-determined, reasonable period of time has passed. Prior to achieving commercial production, revenues and related expenses are recognized as reductions and increases, respectively, to mining asset carrying values included in PPE. Expansion in Progress Assets under construction at Santa Elena are capitalized as Expansion in Progress (“EIP”) and are presented as a separate asset within PPE. EIP includes deposits on long lead time items, any costs directly attributable to bringing assets under construction into working condition for its intended use, such as development costs to build new shafts, drifts and ramps that will enable the Company to physically access ore underground, exploration drilling, evaluation studies and other related development costs. EIP is currently not depreciated. Depreciation commences once the asset is complete and available for use. Mine Development Stripping Costs Stripping costs incurred during the development of a mine are capitalized into PPE. Stripping costs incurred during the commercial production phase are variable production costs that are included in the costs of inventory produced during the period that the stripping costs are incurred, unless the stripping activity can be shown to give rise to future benefits from the mineral property, in which case the stripping costs would be capitalized into PPE. Future benefits arise when stripping activity increases the future output of the mine by providing access to new ore to which the previously deferred stripping costs in an area did not give access to. When stripping activities give rise to a future economic benefit, the costs associated with these activities are capitalized into PPE. Capitalized stripping costs are depleted on a unit-of-production basis, using estimated resources as the depletion base. Borrowing costs Interest and other financing costs relating to the acquisition, development and construction, and production of qualifying assets are capitalized as construction in progress or in mineral properties until they are complete and available for use, at which time they are transferred to the appropriate category within property, plant and equipment. Borrowing costs incurred after the asset has been placed into service as well as all other borrowing costs are charged to the statement of operations and comprehensive earnings. 10 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Mineral properties and exploration and evaluation assets Pre-exploration costs are expensed in the period in which they are incurred. Once the legal right to explore a mineral property has been acquired, all costs related to the acquisition, exploration and evaluation of mineral properties are capitalized by property.These direct expenditures include such costs as materials used, surveying costs, geological studies, drilling costs, payments made to contractors and depreciation of plant and equipment during the exploration phase.Costs not directly attributable to exploration and evaluation activities, including general administrative overhead costs, are expensed in the period in which they occur. Exploration and evaluation expenditures for each mineral property are carried forward as an asset provided that one of the following conditions is met: Such costs are expected to be recouped in full through successful development and exploration of the mineral property or alternatively, by sale; or Exploration and evaluation activities in the mineral property have not reached a stage which permits a reasonable assessment of the existence of economically recoverable reserves; however, active and significant operations in relation to the mineral property are continuing, or planned for the future. The carrying values of capitalized amounts are reviewed annually, or when indicators of impairment are present. In the case of undeveloped properties, there may be only inferred resources to allow management to form a basis for the impairment review. The review is based on the Company’s intentions for the development of such a property. If a mineral property does not prove viable, all unrecoverable costs associated with the property are charged to profit or loss at the time the determination is made. Once the technical feasibility and commercial viability of extracting the mineral resource has been determined, the property is considered to be a mine under development and is classified as “mining assets”.Exploration and evaluation expenditures accumulated are also tested for impairment before the mineral property costs are transferred to development properties. Impairment of tangible and intangible assets At each financial position reporting date the carrying amounts of the Company’s assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and value in use, which is the present value of future cash flows expected to be derived from the asset. If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the statement of operations and comprehensive earnings. For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash generating unit to which the asset belongs. Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in the statement of operations and comprehensive earnings. Revenue recognition Revenue is earned from the sale of refined silver and gold metal, and is recognized when the refiner credits the Company’s accounts, instructions are provided for sale, and the following specific conditions have been met: · the significant risks and rewards of ownership of the metal have been transferred to the purchaser; · the Company does not retain continuing managerial involvement to the degree usually associated with ownership or effective control over the metal sold; · the amount of revenue can be reliably measured; · it is probable that the economic benefits associated with the sale will flow to the Company; and · the costs incurred or to be incurred in respect of the sale can be reliably measured. During the commissioning period prior to April 1, 2011, proceeds from the sale of silver and gold were applied as a reduction to the Santa Elena Mine construction and commissioning costs included in PPE. 11 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Deferred revenue Deferred revenue relates to the Upfront Deposit received from Sandstorm Gold Ltd. (“Sandstorm”) in exchange for the future delivery of gold ounces at a specified contract price and to the value of Sandstorm Shares received for the guarantee of obligations under the Purchase Agreement (note 8). As deliveries of gold are made to Sandstorm, the Company recognizes a portion of the deferred revenue as operating revenue. The amount recognized is based on the proportion of gold ounces sold to Sandstorm in the period, to the projected Santa Elena Project gold ounces attributable to Sandstorm. Asset retirement obligations The Company recognizes a legal liability for obligations relating to the reclamation of mineral interests (exploration and evaluation assets) and property, plant, and equipment when those obligations arise from the acquisition, construction, development, or normal operation of those assets. Such asset retirement costs must be recognized at fair value, when a reliable estimate of fair value can be made, in the period in which it is incurred, added to the carrying value of the asset, and amortized into income on a systematic basis over its useful life. When the extent of disturbance increases over the life of an operation, the provision is increased accordingly. Provisions are measured at the present value of the expected future expenditures required to settle the obligation, using a risk-free pre-tax discount rate reflecting the time value of money and risks specific to the liability. The liability is increased for the passage of time, and adjusted for changes to the current market-based risk-free discount rate as well as changes in the estimated amount or timing of the expected future expenditures. Foreign currency translation The presentation currency of the Company is the United States dollar. The Company considers the functional currency of its Canadian operations to be the Canadian dollar and the functional currency of its Mexican mining operations to be the United States dollar. The functional currency of each entity is determined after consideration of the primary economic environment of the entity. Transactions denominated in foreign currencies (currencies other than the functional currency of an operation) are translated at the exchange rates on the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated at the reporting date exchange rates. On translation of entities with functional currencies other than the United States dollar, revenue and expense items are translated at average rates of exchange where there is a reasonable approximation of the exchange rate at the dates of the transactions. Statement of financial position items are translated at closing exchange rates at the reporting date. Exchange differences on the re-translation of the foreign currency entities at closing rates together with differences between the revenue and expenses translated at average and closing rates, are recorded in the currency translation adjustment reserve in shareholders’ equity. Share-based compensation and payments The Company grants stock options to buy common shares of the Company to directors, officers, employees and consultants. The cost of stock options granted is recorded based on the estimated fair-value at the grant date and charged to the statement of operations over the vesting period. Where stock options are subject to vesting, each vesting tranche is considered a separate award with its own vesting period and grant date fair value. The fair value of each tranche is measured at the date of grant using the Black-Scholes option pricing model. Compensation expense is recognized over the tranche’s vesting period by acharge to the statement of operations and comprehensive earnings, with a corresponding increase to reserves based on the number of options expected to vest. Consideration paid for the shares on the exercise of stock options is credited to capital stock. When vested options are forfeited or are not exercised at the expiry date the amount previously recognized in share‐based compensation is transferred to deficit. The number of options expected to vest is reviewed at least annually, with any impact being recognized immediately. Warrants issued in equity financing transactions The Company engages in equity financing transactions to obtain the funds necessary to continue operations and explore, evaluate and develop mineral properties. These equity financing transactions may involve issuance of common shares or units. A unit comprises a certain number of common shares and a certain number of share purchase warrants (“Warrants”). Depending on the terms and conditions of each equity financing agreement (“Agreement”), the Warrants are exercisable into additional common shares prior to expiry at a price stipulated by the Agreement. Warrants that are part of units are valued based on the residual value method and included in share capital with the common shares that were concurrently issued. Warrants that are issued as payment for an agency fee or other transactions costs are accounted for as share‐based payments. 12 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Earnings per share Basic earnings per share is computed by dividing net earnings available to common shareholders by the weighted average number of shares outstanding during the reporting period. Diluted earnings per share is computed similar to basic earnings per share except that the weighted average shares outstanding are increased to include additional shares for the assumed exercise of stock options and warrants, if dilutive. The number of additional shares is calculated by assuming that outstanding stock options and warrants were exercised and that proceeds from such exercises were used to acquire common stock at the average market price during the reporting periods. Derivative instruments The Company has used derivative instruments to reduce the potential impact of changing metal prices as required under lending agreements. Derivative instruments were measured at fair value at the end of each reporting period and the changes were recorded as a gain or loss on derivative instruments in the statement of operations and comprehensive earnings. The Company does not apply hedge accounting to its derivative transactions. Taxation Income tax expense comprises current and deferred income taxes. Current and deferred income taxes are recognized in profit or loss except to the extent that they relate to items recognized directly in equity. Current income tax expense is the expected tax payable on taxable income for the year, using tax rates enacted or substantively enacted at year end, adjusted for amendments to tax payable with regards to previous years. The Company follows the asset and liability method of accounting for income taxes whereby deferred income tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred income tax assets and liabilities are measured using enacted or substantively enacted tax rates and laws expected to apply in the years in which temporary differences are expected to be recovered or settled.The effect of a change in tax rates on deferred income tax assets and liabilities is recognized in operations in the period that includes the substantive enactment date. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. To the extent that the Company does not consider it probable that a deferred tax asset will be recovered, the deferred tax asset is not recorded. Deferred income tax assets and liabilities are presented as non-current in the financial statements. Financial instruments Financial assets are classified into one of the following categories based on the purpose for which the asset was acquired. All transactions related to financial instruments are recorded on a trade date basis. The Company’s accounting policy for each category is as follows: Financial assets at fair value through profit or loss (“FVTPL”) A financial asset is classified at fair value through profit or loss if it is classified as held for trading or is designated as such upon initial recognition. Financial assets are designated as at FVTPL if the Company manages such investments and makes purchase and sale decisions based on their fair value in accordance with the Company’s risk management strategy. Attributable transaction costs are recognized in profit or loss when incurred. FVTPL are measured at fair value, and changes are recognized in profit or loss. Held‐to‐maturity (“HTM”) These assets are non‐derivative financial assets with fixed or determinable payments and fixed maturities that the Company’s management has the intention and ability to hold to maturity. These assets are measured at amortized cost using the effective interest method. If there is objective evidence that the asset is impaired, determined by reference to external credit ratings and other relevant indicators, the financial asset is measured at the present value of estimated future cash flows. Any changes to the carrying amount of the investment, including impairment losses, are recognized in profit or loss. Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted on an active market. Such assets are initially recognized at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Available‐for‐sale (“AFS”) Non‐derivative financial assets not included in the above categories are classified as available‐for‐sale. They are carried at fair value with changes in fair value recognized directly in equity. Where a decline in the fair value of an available‐for‐sale financial asset constitutes objective evidence of impairment, the amount of the loss is removed from equity and recognized in profit or loss. 13 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 2.SIGNIFICANT ACCOUNTING POLICIES (continued) The Company classified its financial assets as follows: ‐ Cash and cash equivalents and designated cash are classified as FVTPL. - Short term investments are classified as held to maturity. ‐ Amounts receivable and taxes receivable are classified as loans and receivables. Financial liabilities Financial liabilities are classified into one of two categories: ‐ Fair value through profit or loss; and ‐ Other financial liabilities. Fair value through profit or loss This category comprises derivatives, or liabilities, acquired or incurred principally for the purpose of selling or repurchasing it in the near term. They are carried in the statement of financial position at fair value with changes in fair value recognized in profit or loss. Other financial liabilities This category includes accounts payable and accrued liabilities and long-term debt, all of which are recognized at amortized cost. The Company classified its financial liabilities as follows: ‐ Derivative instruments are classified as FVTPL. ‐ Accounts payable and accrued liabilities are classified as other financial liabilities. Impairment of financial assets Financial assets, other than those at FVTPL, are assessed for indicators of impairment at the end of each reporting period. Financial assets are impaired when there is objective evidence that, as a result of one or more events that occurred after the initial recognition of the financial assets, the estimated future cash flows of the investments have been impacted. For all financial assets, objective evidence of impairment could include: - significant financial difficulty of the issuer or counterparty; or - default or delinquency in interest or principal payments; or - it becoming probable that the borrower will enter bankruptcy or financial re‐organization. For certain categories of financial assets, such as receivables, assets that are assessed not to be impaired individually are subsequently assessed for impairment on a collective basis. The carrying amount of financial assets is reduced by the impairment loss directly for all financial assets with the exception of receivables, where the carrying amount is reduced through the use of an allowance account. When a receivable is considered uncollectible, it is written off against the allowance account. Subsequent recoveries of amounts previously written off are credited against the allowance account. Changes in the carrying amount of the allowance account are recognized in profit or loss. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed through profit or loss to the extent that the carrying amount of the investment at the date the impairment is reversed does not exceed what the amortized cost would have been had the impairment not been recognized. Related party transactions Parties are considered to be related if one party has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Parties are also considered to be related if they are subject to common control, and related parties may be individuals or corporate entities. A transaction is considered to be a related party transaction when there is a transfer of resources or obligations between related parties. 14 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 3. NEW STANDARDS NOT YET ADOPTED The International Accounting Standards Board (“IASB”) issued the following pronouncements that are effective for years beginning January 1, 2013, or later and may affect the Company’s future financial statements. Management is currently assessing the impact of these pronouncements and does not expect the application to have a pervasive impact on accounting procedures or other business activities. IFRS 9 - Financial Instruments (“IFRS 9”) - In November 2009, the IASB issued IFRS 9 Financial Instruments as the first step in its project to replace IAS 39 Financial Instruments: Recognition and Measurement. IFRS 9 retains but simplifies the mixed measurement model, and establishes two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on an entity’s business model and the contractual cash flow of the financial asset. Classification is made at the time the financial asset is initially recognized, namely when the entity becomes a party to the contractual provisions of the instrument. IFRS 9 amends some of the requirements of IFRS 7 Financial Instruments: Disclosures, including added disclosures about investments in equity instruments measured at fair value in Other Comprehensive Income, and guidance on financial liabilities and derecognition of financial instruments. In December 2011, the IASB issued an amendment that adjusted the mandatory effective date of IFRS 9 from January 1, 2013 to January 1, 2015. IFRS 10 - Consolidated Financial Statements (“IFRS 10”) - In May 2011, the IASB issued IFRS 10 Consolidated Financial Statements to replace IAS 27 Consolidated and Separate Financial Statements and SIC 12 Consolidation – Special Purpose Entities. The new consolidation standard changes the definition of control so that the same criteria apply to all entities, both operating and special purpose entities, to determine control. The revised definition focuses on the need to have both power and variable returns before control is present. IFRS 10 must be applied starting January 1, 2013. IFRS 11 - Joint Arrangements (“IFRS 11”) - In May 2011, the IASB issued IFRS 11 Joint Arrangements to replace IAS 31, Interests in Joint Ventures. The new standard defines two types of arrangements: Joint Operations and Joint Ventures. Focus is on the rights and obligations of the parties involved to reflect the joint arrangement, thereby requiring parties to recognize the individual assets and liabilities to which they have rights or for which they are responsible, even if the joint arrangement operates in a separate legal entity. IFRS 11 must be applied starting January 1, 2013. IFRS 12 - Disclosure of Interests in Other Entities (“IFRS 12”) -In May 2011, the IASB issued IFRS 12 Disclosure of Interests in Other Entities to create a comprehensive disclosure standard to address the requirements for subsidiaries, joint arrangements and associates including the reporting entity’s involvement with other entities. It also includes the requirements for unconsolidated structured entities (i.e. special purpose entities). IFRS 12 must be applied starting January 1, 2013. IFRS 13 - Fair Value Measurement (“IFRS 13”) -In May 2011, the IASB issued IFRS 13 Fair Value Measurement as a single source of guidance for all fair value measurements required by IFRS to reduce the complexity and improve consistency across its application. The standard provides a definition of fair value and guidance on how to measure fair value as well as a requirement for enhanced disclosures. IFRS 13 must be applied starting January 1, 2013. IFRIC 20 - Stripping Costs in the Production Phase of a Surface Mine (“IFRIC 20”) - In October 2011, the IASB issued IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine. IFRIC 20 provides guidance on the accounting for the costs of stripping activity in the production phase of surface mining when two benefits accrue to the entity from the stripping activity: useable ore that can be used to produce inventory and improved access to further quantities of material that will be mined in future periods. IFRIC 20 must be applied starting January 1, 2013. IAS 32 – Financial Instruments: Presentation (“IAS 32”) - The IASB amended IAS 32, “Financial Instruments: Presentation” to clarify certain aspects because of diversity in application of the requirements on offsetting, focused on four main areas: · the meaning of ‘currently has a legally enforceable right of set-off’; · the application of simultaneous realization and settlement; · the offsetting of collateral amounts; and · the unit of account for applying the offsetting requirements. The amended standard is effective for annual periods beginning on or after January 1, 2014. 15 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 4.MANAGEMENT OF CAPITAL The Company’s objective when managing capital is to safeguard the Company’s ability to continue as a going concern in order to support normal operating requirements at the Santa Elena Mine, continue the exploration and evaluation of its mineral properties and support any expansionary plans. The Company considers items in its shareholders’ equity as capital. The Company manages and adjusts its capital structure when changes to the risk characteristics of the underlying assets or changes in economic conditions occur. To maintain or adjust the capital structure, the Company may attempt to issue new equity, dispose of certain of its assets or issue debt. In order to facilitate the management of its capital requirements, the Company prepares annual expenditure budgets which are revised periodically based on the results of its operations at the Santa Elena Mine, exploration programs, availability of financing and industry conditions. Annual and materially updated budgets are approved by the Board of Directors. There are no external restrictions on management of capital. The Company’s investment policy is to invest any excess cash in liquid short-term interest-bearing instruments. When utilized, these instruments are selected with regard to the expected timing of expenditures from continuing operations. The Company expects to have sufficient capital resources to meet its planned operational expenses, capital expenditures, administrative overhead expenses and exploration plans for 2013. Actual funding requirements may vary from those planned due to a number of factors, including the progress of operations at the Santa Elena Mine and other exploration and development activities. The Company believes it will be able to raise capital as required in the long term, but recognizes there will be risks involved that may be beyond its control. 5.INVENTORY Silver and gold in process $ $ Finished goods - dore bars Supplies $ $ 16 SILVERCREST MINES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2012 and 2011 TSX.V:SVLNYSE MKT:SVLC 6.PROPERTY, PLANT AND EQUIPMENT Santa Elena Mine Santa Elena Mine Corporate Total Equipment Mining Assets Expansion in Office Progress Cost Balance at January, 1, 2011 $ $ $
